United States Court of Appeals
                                                                         Fifth Circuit
                                                                       F I L E D
                          UNITED STATES COURT OF APPEALS
                                                      October 18, 2006
                                        FIFTH CIRCUIT
                                                                   Charles R. Fulbruge III
                                                                           Clerk
                                       _________________

                                          No. 06-10138

                                       (Summary Calendar)
                                       _________________


UNITED STATES OF AMERICA,


                              Plaintiff-Appellee,

versus


ISRAEL ESPARZA PENA,


                              Defendant-Appellant.



                           Appeal from the United States District Court
                               For the Northern District of Texas
                                  USDC No. 5:02-CR-90-ALL



Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

         Israel Esparza Pena appeals the 84-month non-guideline sentence imposed following his

guilty-plea conviction for possession of a firearm by a convicted felon. 18 U.S.C. § 922(g)(1). Pena


         *
         Pursuant to Fifth Circuit Rule 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in Fifth Circuit
Rule 47.5.4.
argues that the sentence imposed, which was an upward variance from the guideline range of 21 to

27 months, is unreasonable.

       We review the district court’s findings of fact for clear error and its application of the

guidelines de novo. United States v. Smith, 440 F.3d 704, 706 (5th Cir. 2006). The sentence is

reviewed for unreasonableness, taking into account the factors in 18 U.S.C. § 3553(a). Id. at 706.

       Although the sentence imposed in this case is 57 months more than the high end of the

guideline range, the district court thoroughly articulated its reasons for imposing this sentence, and

those reasons were fact-specific and rationally related to the sentencing factors enumerated in

§ 3553(a). United States v. Mares, 402 F.3d 511, 519 (5th Cir. 2005). The district court considered

the defendant’s extensive criminal history, which includes convictions for seven driving while

intoxicated offenses, three controlled substance offenses, two reckless driving offenses, and one

assault-domestic violence offense. Further, there were numerous other arrests, some of which related

to charges pending at the time of sentencing. Based on this information, the district court found that

an upward variance was justified to address four separate sentencing factors: the defendant’s criminal

history, § 3553(a)(1); the need to promote respect for the law, § 3553(a)(2)(A); the need to afford

adequate deterrence, § 3553(a)(2)(B); and the need to protect the public from the defendant,

§ 3553(a)(2)(C). Because of these specifically articulated reasons, we do not find that this sentence

is unreasonable.

       AFFIRMED.




                                                 -2-